UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark one) ýANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 0-18460 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN B.Name of the issuer of the securities held pursuant to the plan and the address of the principal executive office: Community Capital Corporation 1402-C Highway 72 West Greenwood, South Carolina 29649 REQUIRED INFORMATION The following financial statements and supplemental schedules for the Community Capital Corporation Employee Stock Ownership Plan are being filed herewith: Audited Financial Statements: Report of Independent Registered Public Accounting Firm – Elliott Davis, LLC Statements of Net Assets Available for Benefits at December 31, 2010 and 2009 Statements of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2010 Notes to Financial Statements - December31, 2010 and 2009 Supplemental Schedules: Schedule of Assets Held at End of Year - December 31, 2010 The following exhibit is being filed herewith: Exhibit No. Description Consent of Independent Registered Public Accounting Firm – Elliott Davis, LLC COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN TABLE OF CONTENTS FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 NOTES TO FINANCIAL STATEMENTS 4 - 11 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - Schedule of Assets Held at End of Year 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Community Capital Corporation Employee Stock Ownership Plan Greenwood, South Carolina We have audited the accompanying statements of net assets available for benefits of Community Capital Corporation Employee Stock Ownership Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Community Capital Corporation Employee Stock Ownership Plan as of December 31, 2010 and 2009, and the changes in its net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental information is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Columbia, South Carolina June 22, 2011 COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, Assets: Investments, at fair value Cash $ $ 54 Community Capital Corporation common stock Mutual funds Total investments Receivables Notes receivable from participants Employer contributions Employee contributions Other - Total receivables Total assets Liabilities: Fees payable - Other - Total liabilities Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. -2- COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the year ended December 31, 2010 Additions to net assets attributed to: Employer contributions $ Employee contributions Net increase in fair value of investments Rollovers Total additions Deductions from net assets attributed to: Distributions paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of the financial statements. -3- COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN NOTE 1 - DESCRIPTION OF THE PLAN Community Capital Corporation (the “Company”) established the Community Capital Corporation Employee Stock Ownership Plan (the “Plan”) effective as of January 1, 1991.The Plan is currently sponsored and maintained by the Company’s wholly owned subsidiary, CapitalBank, who also serves as administrator to the Plan.The Plan operates as a non-leveraged employee stock ownership plan (ESOP) that allows for salary-deferral contributions by the Company’s employees in accordance with the provisions of Section 401(k) of the Internal Revenue Code of 1986, as amended (the “Code”).The Plan is designed to comply with Section 4975(e)(7) and the regulations thereunder of the Code and is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The following description of the Plan provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General - The Plan is a defined contribution plan covering all employees of the Company.Employees can enter the Plan at the beginning of the month following their start of employment. Participant’s Salary Reduction Election - Each participant may elect to defer up to 20% of his or her compensation as defined by the Plan, subject to certain Code limitations. Employer Contributions - For each Plan year, the Company may make contributions to accounts of eligible participants, including the following: § A matching contribution equal to 75% of the salary reduction election of each participant limited to 6% of the participant’s compensation. § A discretionary contribution on behalf of each eligible participant equal to a uniform percentage of each participant’s compensation.The exact percentage, if any, will be determined by the Company. § As necessary, the amount required to provide the top heavy minimum contribution. Participant Accounts - Each participant’s account is credited with the participant’s salary reduction election, allocations of the Company’s matching contribution and discretionary contribution (if any), Plan earnings, and forfeitures of terminated participants’ nonvested accounts, if applicable.A participant must be employed by the Company on the last day of the Plan year and complete 1,000 hours of service to be eligible to receive an allocation of discretionary contributions. Vesting - Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the Company’s contribution portion of their accounts plus actual earnings thereon is based on years of service. Vesting commences after one year of credited service and a participant is 100% vested after five years of credited service according to the following schedule: Years of Service
